DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “356f” has been used to designate both the first outward side and the surgeon facing side in Fig. 2.  The surgeon facing side should be numbered 354. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baynham et al. (“Baynham”; 8,803,799).
Regarding claims 1 and 13, Baynham discloses a surgical fastener (annotated Fig. 9, below) comprising:
a) 	a wedge member comprising:
i) 	first 12, second (opposite to 12), third (top) and fourth (bottom) interconnected outward sides (i.e. four interconnected outward sides);
ii) 	a tip, connected with the anterior sides of the first, second, third and fourth outward sides, positioned on the anterior side of and integral with the wedge member; the tip adapted to engage a joint space or a portion of a surgically created cavity or the joint space (cf., e.g., col. 3, lines 23-36).
iii) 	a surgeon facing side connected to posterior ends of the first, second, third and fourth outward sides, wherein the surgeon facing side comprises a greater cross-sectional area than a cross-sectional area of a frontal edge of the tip;
iv)	the first and third outward sides converging from the surgeon facing side toward the tip (see tapered shape between opposed smooth sides);

converging from the surgeon facing side toward the tip (see tapered shape between opposed bone-engaging sides); each of the second and fourth outward sides comprising at least two distinctive slopes between the surgeon facing side (e.g., the slope of the bone-engaging portion as well as the slope of the generally trapezoidal region adjacent the tip; see annotated Fig. 9) and the tip;
b) 	a receiver positioned in the surgeon facing side and adapted to receive an apparatus distinct from the surgical fastener (the implant tool; cf. col. 3, lines 19-22);
c) 	a longitudinal axis extending from the tip through the receiver; and
d) 	one or more cutters connected to the distinctive slopes (taken together) connected with the surgeon facing side; the one or more cutters comprising a noncutting side perpendicular to the distinctive slopes (see profile of teeth 24 in Fig. 7) and a slanted cutting side connected to the perpendicular noncutting side and the distinctive slopes (supra).

    PNG
    media_image1.png
    666
    791
    media_image1.png
    Greyscale

Regarding claims 2 and 14, the cutters are capable of engaging and cutting bone in any desired direction, including clockwise, counterclockwise or both directions.
Regarding claims 3 and 15, after insertion through a surgical incision, engagement of the surgically created cavity or joint space by the surgical fastener and subsequent rotation of approximately 90 of degrees or more of the wedge member relative to an engagement point of the wedge member’s tip, the surgical fastener is positioned to resist pull out of the surgical fastener from the surgically created cavity or joint space (col. 3, lines 23-41).
Regarding claims 4 and 16, at least some of the one or more cutters’ cutting edges comprise outer margins (see annotated Fig. 9, supra) distal from the longitudinal axis and lateral margins (id.) connected with the outer margins and the cutting and noncutting sides (supra).
Regarding claims 5 and 17, two of the distinctive slopes connected with the tip create second and fourth outward sides comprising a trapezoidal plane (see annotated Fig. 9, supra).
	Regarding claim 20, a receiver (see annotated Fig. 9, supra) is positioned in the surgeon facing side and adapted to receive an apparatus distinct from the surgical fastener (the implant tool; cf. col. 3, lines 19-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baynham et al. (“Baynham”; 8,803,799), as applied above, in view of Gray (2008/0300634).
Regarding claims 6 and 18, Baynham discloses the claimed invention (supra) except for a head connected to the surgeon facing side and adapted to receive an apparatus distinct from the surgical fastener.
Gray discloses a surgical fastener 100 (Fig. 3) comprising a head 115 connected to the surgeon facing side (cf. annotated Fig. 9, supra) and adapted to receive an apparatus, e.g., 105, distinct from the surgical fastener. The head retains the surgical fastener to the apparatus to facilitate fixation to the vertebrae (see, e.g., para. 0038).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the surgical fastener of Baynham with a head  connected to the surgeon facing side and adapted to receive an apparatus distinct from the surgical fastener, in view of Gray, to facilitate fixation to the vertebrae.
Regarding claims 11 and 19, Baynham also does not disclose a polyaxial head. 
Gray teaches that the head may comprise a polyaxial configuration to allow for rotation and adjustment prior to attachment to bone (para. 0038).
Thus, it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a head having a polyaxial configuration, also in view of Gray, to allow for rotation and adjustment prior to attachment to bone.
Regarding claim 7, the cutters (annotated Fig. 9, supra) are capable of engaging and cutting bone in any desired direction, including clockwise, counterclockwise or both directions.
Regarding claim 8, after insertion through a surgical incision, engagement of the surgically created cavity or joint space by the surgical fastener and subsequent rotation of approximately 90 of degrees or more of the wedge member relative to an engagement point of the wedge member’s tip, the surgical fastener is positioned to resist pull out of the surgical fastener from the surgically created cavity or joint space (col. 3, lines 23-41).
Regarding claim 9, an extender (e.g., the threaded shaft of head 115; Fig. 3 of Gray) connects the head 115 with the surgeon facing side (supra).
Regarding claim 10, at least some of the one or more cutters’ cutting edges comprise outer margins (see annotated Fig. 9, supra) distal from the longitudinal axis and lateral margins (id.) connected with the outer margins and the cutting and noncutting sides (supra).
Regarding claim 11, the head is a polyaxial head (see claim 19 supra).
Regarding claim 12, two of the distinctive slopes connected with the tip create second and fourth outward sides comprising a trapezoidal plane (see annotated Fig. 9, supra).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773